ORDER

PER CURIAM.
AND NOW this 30th day of October, 1997, the Commonwealth’s Petition for Allowance of Appeal is granted. The order of the Superior Court dated January 22,1997, is vacated *1356in part to the extent it ordered a new trial based on a finding of ineffectiveness of counsel, a matter outside the scope of this court’s order dated August 16, 1996. The August 16, 1996 order remanded the case for a determination on the merits of only those issues (suppression and weight of the evidence) which had been previously dismissed on procedural rather than substantive grounds.
This matter is remanded to the Superior Court to address the merits of Appellee’s claim that the verdict was against the weight of the evidence.